Citation Nr: 0740720	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability to include schizophrenia, depression, and 
psychophysiological symptoms; and if so, whether the claim 
may be granted.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer with gastroesophageal reflux (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2004 and October 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disability, entitlement to service connection for 
hearing loss, and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's duodenal ulcer with GERD is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by arm pain.  It is 
not manifested by anemia, recurrent hematemesis or melena, 
and does not result in recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not 
greater, for duodenal ulcer with GERD have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Codes 7305-7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

A letter dated in September 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
letter dated in March 2006 advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in March 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examinations in August 2005. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's service-connected duodenal ulcer with GERD is 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Codes 7346-7305.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned. Diagnostic Code 
7346 hiatal hernia while the more specific Diagnostic Code 
7305 refers to duodenal ulcer.  

Under Diagnostic Code 7305, evidence of a moderate duodenal 
ulcer manifested by recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants the assignment 
of a 20 percent disability evaluation. A 40 percent 
disability evaluation requires evidence of a moderately 
severe duodenal ulcer that is less than severe but that 
causes impairment of health manifested by anemia and weight 
loss or that results in recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year. A 60 percent evaluation requires evidence of a 
severe duodenal ulcer manifested by pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2006).

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. A 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

The veteran filed his claim for increased evaluation in June 
2005 in which he noted that he had been having problems with 
weight fluxuation, that he currently weighed 185 pounds but 
had weighed 205 pounds in the past.  The veteran also stated 
that he was unsure is he was considered anemic or not.

The Board notes that VA treatment records dated between June 
2004 and April 2007 indicate that the veteran demonstrated 
more than 10 pound weight loss in a five-month period between 
June and October 2005.  However, there is no diagnosis of 
anemia, and the most recent VA treatment records indicate 
that the veteran's weight was stable and that there had been 
a 10 pound increase in weight since September 2005. 

An August 30, 2005 VA examination report indicated that the 
veteran reported chronic daily heart burn with burning type 
of pain that radiates all the way into his arm pits.  The 
veteran also reported frequent watery brash occurring daily 
but mainly while lying down.  The veteran reported frequent 
dysphagia and daily regurgitation of solid foods.  The 
veteran also reported hematemesis.  

Physical examination demonstrated that the veteran's abdomen 
was flat, soft with mild generalized tenderness in both upper 
quadrants and the periumbilical area.  There was no guarding 
or rebound.  There were normal bowel sounds throughout.  
There was no gross hepatosplenomegaly.  CBC performed 
revealed a hemoglobin of 14.3 and a hematocrit of 42.9, both 
of which were normal.  The veteran was diagnosed with 
moderately-severe GERD.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's duodenal ulcer with 
GERD disability suggests that he has sufficient symptoms so 
as to warrant an evaluation of 30 percent under Diagnostic 
Code 7346.

That being the case, an evaluation in excess of 30 percent is 
not warranted under Diagnostic Code 7305 as there are no 
clinical findings showing anemia or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year. 38 C.F.R. § 4.114, Diagnostic Code 
7305.  Similarly, a higher evaluation under Diagnostic Code 
7346 is not warranted as there are no clinical findings in 
the record showing symptoms of hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of heath.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

The Board notes that there is no evidence of record that the 
veteran's duodenal ulcer with GERD causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
duodenal ulcer with GERD.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation of 30 percent, but not greater, 
for duodenal ulcer with GERD is granted subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

With respect to the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disability, the Board must 
address the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)), which imposes obligations on VA in terms of its 
duties to notify and assist claimants.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA required VA to 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Id.  A review of the claims file 
reveals that the veteran has not been properly notified of 
the provisions of the VCAA.  Therefore, it is apparent that 
the Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

With respect to the issues of entitlement to service 
connection for hearing loss and entitlement to service 
connection for tinnitus, the Board notes that the August 2006 
VA examiner referenced January 2006 audio test results.  In 
addition, a January 30, 2006 addendum noted that the veteran 
showed for audio appointment, and another addendum dated that 
same day advised "look at today's audio."  The January 30, 
2006 audio record is not in the claims file.  Thus, it is the 
Board's opinion that an effort should be made to secure this 
medical record.  The VCAA requires that attempts be made to 
obtain VA records unless it is futile.  Without a negative 
response from the VA Medical Center, it is not clear that 
further requests would be futile.
   
Accordingly, the case is REMANDED for the following action:

1.  Ensure that any actions needed to 
comply with the VCAA, in the context of a 
claim to reopen, see Kent, supra, have 
been accomplished.

2.  The AMC/RO should obtain a January 
2006 VA outpatient treatment record 
pertaining to treatment for hearing loss 
from the VA medical center in St. Louis.     

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


